Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 1 of 7 PageID #: 10794




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


   BOSTON SCIENTIFIC CORP. AND
   BOSTON SCIENTIFIC
   NEUROMODULATION CORP.,

                 Plaintiffs and Counter-
                 Defendants,
                                                  C.A. No. 16-1163-CFC-CJB
                 v.                               (CONSOLIDATED)

   NEVRO CORP.,                                  REDACTED PUBLIC VERSION

                 Defendant and
                 Counterclaimant.


    DECLARATION OF MARC A. COHN IN SUPPORT OF PLAINTIFFS’
   CROSS-MOTION TO RE-ASSERT PREVIOUSLY-ASSERTED CLAIMS
      21 AND 26 OF THE ’280 PATENT AND FOR LEAVE TO AMEND
       INFRINGEMENT CONTENTIONS TO ADD NEW PRODUCTS

  Of Counsel:                                 Karen L. Pascale (#2903)
                                              Pilar G. Kraman (#5199)
  Matthew M. Wolf                             YOUNG CONAWAY STARGATT &
  Edward Han                                  TAYLOR LLP
  Marc Cohn                                   Rodney Square
  Amy DeWitt                                  1000 North King Street
  ARNOLD & PORTER KAYE SCHOLER LLP            Wilmington, DE 19801
  601 Massachusetts Ave., NW                  (302) 571-6600
  Washington, DC 20001-3743                   kpascale@ycst.com
  (202) 942-5000                              pkraman@ycst.com
  Matthew.Wolf@arnoldporter.com
  Edward.Han@arnoldporter.com                 Attorneys for Plaintiffs Boston
  Marc.Cohn@arnoldporter.com                  Scientific Corporation and Boston
  Amy.DeWitt@arnoldporter.com                 Scientific Neuromodulation Corp.

  (Continued . . . .)                                          August 12, 2020
                                            Redacted Version: August 18, 2020
Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 2 of 7 PageID #: 10795




  Dina M. Hayes
  Bridgette C. Boyd
  ARNOLD & PORTER KAYE SCHOLER LLP
  70 West Madison Street, Suite 4200
  Chicago, IL 60602-4231
  (312) 583-2300
  Dina.Hayes@arnoldporter.com
  Bridgette.Boyd@arnoldporter.com

  Thomas T. Carmack
  ARNOLD & PORTER KAYE SCHOLER LLP
  3000 El Camino Real
  Five Palo Alto Square | Suite 500
  Palo Alto, CA 94306-2112
  (650) 319-4500
  Tom.Carmack@arnoldporter.com

  Michael P. Kahn
  Michael N. Petegorsky
  Brooks J. Kenyon
  AKIN GUMP STRAUSS HAUER & FELD LLP
  One Bryant Park, Bank of America Tower
  New York, NY 10036-6745
  (212) 872-1000
  mkahn@akingump.com
  mpetegorsky@akingump.com
  bkenyon@akingump.com

  C. Brandon Rash
  Rachel J. Elsby
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Robert S. Strauss Tower
  2001 K Street, N.W.
  Washington, DC 20006-1037
  (202) 887-4000
  brandon.rash@akingump.com
  relsby@akingump.com

  (Continued . . . .)


                                        ii
   26896176.1
Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 3 of 7 PageID #: 10796




  Jason Weil
  AKIN GUMP STRAUSS HAUER & FELD LLP
  Two Commerce Square
  2001 Market Street, Suite 4100
  Philadelphia, PA 19103-7013
  (215) 965-1200
  jweil@akingump.com




                                        iii
   26896176.1
Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 4 of 7 PageID #: 10797




  I, Marc A. Cohn, declare as follows:

           1.   I am an attorney at Arnold & Porter Kaye Scholer LLP and am

  licensed to practice law in Washington, D.C. I am admitted pro hac vice to this

  Court and I am counsel for Plaintiffs and Counterclaim Defendants Boston

  Scientific Corp. and Boston Scientific Neuromodulation Corp. (collectively,

  “Plaintiffs”) in this matter.

           2.   I make this declaration in support of Plaintiffs’ Cross-Motion to Re-

  Assert Previously-Asserted Claims 21 and 26 of the ’280 Patent and for Leave to

  Amend Infringement Contentions to Add New Products.

           3.   Attached hereto are true and correct copies of the following

  documents, as referenced in Plaintiffs’ Combined Opening Brief in Support of

  Their Cross-Motion to Re-Assert Previously-Asserted Claims 21 and 26 of the

  ’280 Patent and for Leave to Amend Infringement Contentions to Add New

  Products and Answering Brief in Opposition to Defendant’s Motion to Dismiss.

      Exhibit                                   Description
      1.         [SEALED] Plaintiffs’ Initial Claim Charts, served June 12, 2017
      2.         [SEALED] Plaintiffs’ Amended Initial Claim Charts, dated July 10,
                 2017, corrected July 11, 2017
      3.         [SEALED] Defendant’s Initial Invalidity Contentions, served July 17,
                 2017
      4.         [SEALED] Excerpts of Transcript of Rule 30(b)(6) Deposition of Jon
                 Alan Parker, dated January 24, 2018




  26896176.1                                1
Case 1:16-cv-01163-CFC-CJB                  Document 325           Filed 08/18/20      Page 5 of




    Exhibit                                       Description
    5.           [SEALED] Excerpts of Expert Report of John R. Bone, CPA, CFF,
                 dated April 6, 2018
    6.           [SEALED] Nevro Corp.’s Supplemental Objections and Responses to
                 Boston Scientific Corp. and Boston Scientific Neuromodulation
                 Corp.’s Interrogatory Nos. 16-17, served August 7, 2020
    7.           Press Release, Nevro Receives FDA Approval for Senza II™ Spinal
                 Cord Stimulation System Delivering HF10™ Therapy, dated
                 January 8, 2018
    8.           Press Release, Nevro Announces U.S. Launch of Senza® Omnia™
                 Spinal Cord Stimulation System to Treat Chronic Pain, dated
                 November 5, 2019
    9.           Email from W. Louden to S. Lee RE: BSC v. Nevro, dated July 21,
                 2020


          I declare under penalty of perjury that the foregoing is true and correct.

 August 12, 2020                                   /s/ Marc A. Cohn
                                                   Marc A. Cohn




  26896176.1                                  2
Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 6 of 7 PageID #: 10799




                           CERTIFICATE OF SERVICE

        I, Karen L. Pascale, Esquire, hereby certify that on August 18, 2020, I

  caused to be electronically filed a true and correct copy of the foregoing document

  with the Clerk of the Court using CM/ECF (which will send notification that such

  filing is available for viewing and downloading to all registered counsel), and in

  addition caused true and correct copies of the foregoing document to be served

  upon the following counsel of record by electronic mail:

    Attorneys for Defendant Nevro Corp.:
    Rodger D. Smith II                     rsmith@mnat.com
    Michael J. Flynn                       mflynn@mnat.com
    Lucinda C. Cucuzzella              ccucuzzella@mnat.com
    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
    1201 North Market Street
    P.O. Box 1347
    Wilmington, DE 19899-1347
    SIDLEY AUSTIN LLP               SidleyNevroIITeam@sidley.com
    Bradford J. Badke                             jbadke@sidley.com
    Ching-Lee Fukuda                            clfukuda@sidley.com
    Ketan V. Patel                           ketan.patel@sidley.com
    Sharon Lee                                sharon.lee@sidley.com
    787 Seventh Avenue
    New York, NY 10019
    Thomas A. Broughan III                    tbroughan@sidley.com
    1501 K Street, N.W.
    Washington, DC 20005
    Nathan A. Greenblatt                     ngreenblatt@sidley.com
    1001 Page Mill Road Building 1
    Palo Alto, CA 94304
                                                                 (Continued . . . .)
Case 1:16-cv-01163-CFC-CJB Document 325 Filed 08/18/20 Page 7 of 7 PageID #: 10800




    MORRISON & FOERSTER LLP
    Michael A. Jacobs                          MJacobs@mofo.com
    425 Market Street
    San Francisco, California 94105-2482
    Kenneth A. Kuwayti                         KKuwayti@mofo.com
    755 Page Mill Road
    Palo Alto, CA 94304-1018
    Bita Rahebi                                 BRahebi@mofo.com
    707 Wilshire Boulevard
    Los Angeles, CA 90017-3543




  August 18, 2020                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                   /s/ Karen L. Pascale
                                   Karen L. Pascale (No. 2903)
                                   [kpascale@ycst.com]
                                   Pilar G. Kraman (#5199)
                                   [pkraman@ycst.com]
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 571-6600
                                   Attorneys for Plaintiffs,
                                   Boston Scientific Corporation
                                   and Boston Scientific Neuromodulation Corp.




  25859712.1
                                           2
